OFFICEOF THE ATTORNEY    GENERAL OF TEXAS
                                                    Al&N




                3Ionoreble
                         L. 1. ,-ran
                OOulq Auditor
                'hyloroarrat
                Abllene,tuu




                                                                   8 bill   br Ml.




                                                         Palal cod0:. Art1010
                                                0 VOrnOIL'D


                        r#
                ~Otment l  lx Dn88ly ?ODO~lOd.  Therefore, it the art-
                iolorrhlohngulm~the lxoomtlon    hnd drllvo~ et a bill
                of r&r have bean k8 la1.d by tho Olrtiiioato of Tit10
                Aot, raid EODd              8u4? bo by i&hatiOJh




Y..   *^““,.”     .-.-.-..   ._   __   --
HonombioL. R. ~'z)LQlg8oa,
                      m&e 8



                Artiel@          X48+         W    'IWWa*r      hnotatod             Pmndl   Oodr
providw       a8 ?olla@:




     ana rat11ia id          VO~IOIOlt th etwo o r 641~0~
    ha8      km (4~ rmglrkn~              Ir tblr’ &at@ tar tho
    lrroat mw            uador the provIoIgtwor aria1.m
    pnri&ob,       houavor,       ,thata 6olwt.~         bummtn    i 0
    8uohaotorvd1Io1~ror themgore or ml.,
    tmao       or tmnrfer        undera doale*' liOOa80 DhtO
    l88uod moh &MlOr              for (Loikonrt~tioa porpo+or.
    R h a Ov*F    lot&g,?or ,      Ua8elli~ ar ubthor, aoUr,
    traao8 or ~othor*iro tranmfrro               any maohvmhlolo
    8halL~,ollv~r           to tha tnn8r0nO        at ihi tire  ot
    dtiivbr               Of   th0      V@hiOle        8hO   liOen80       k008ipt
    Irrud           t r  Oollrotor
                           8   Fu    of thlr8kte  ior
    t&o r0gIrtntionthrr*o? for tbr ourront par
    inl 8 bill of ml0 in tdplioato.‘Rhoavmr,
    lotirrg f,or  himrol?or inbthor,80118,tndor
    or ethorrlrr    tranrfrrr  ray nroabhu(. or uod
    vehiole rithout loliver to tho tnnrtorh
    .atthe Uu of rolinryi”f      o the-vmbiolo   tho
    llrmro rreelptIreuo(l      thrrof6r   tor tb *orrent
    #earand l billof ralethrrotoIn trlpllmto.
    l heroin requird rhll be gu$lt o? l rlr:
    bmoanor   anb   upon   obnvIrtioB   rhal
                                           I bo i&n84
    in any mum not oxoreainf!t     wo Hundnd (#mJ.oo)
    DOlltiB.               A OOpy            Of 8UOh     biii   Of #GO        tif       b0
    nqdrd                 to   be rant by ruoh 0ollootor
                                                       to~tb8
    xQhwa7              D8partmnt.a                                            i

              .btiolr           Us6           or   Yernon*r
                                                          Inn0twa                    Pond    0060
          l fOllor81
p r 01 1 d.8

               “Oa rlopy af the bill of 8alo nqalred
    to    bo bllv*rod
                    thr truufereue      to
                                   of l naod
    or    noroad-hand
                    nndorthe tsrar    ear
                                     0S Artlslo
    lm,~r* uon!od bf thlrlut,-1        k ro-
                                         - __.-
Hononblo1. R. -D801L, MO                      b




    ina iaittcd.             lb@ "Llu OolloMor        mad hlr    bon&m-
    mu        8hd.l bo llwblo .for  _.~l~~OO.h~roi~
                                  tie.
                               ___-..
    :~::~4 1 ~th r & VU%lOh &dtiOB                        l-@ no t
                        biu8
                      Of @db  w    tWM$rr  *miU-
    ~$ioamdl   )o iado 'tit in triplioati; -a0
    *OR* 8hallbe mot to QIO Mata Hi&ma7 ki
    pa-at           by tha Wth of       the       moooodlag mo#&
    88 rar k         pruoribod       br rid       Dopatwnt.       Tha
    #arm 8hall        bo    on,the   form~pro8oribod      b     mid
    Dwpai-tment, ox&opt that the tollor~                   In?        -
    tlon 8hau bo ahownam toll8wmr '8kto                       aazaN
    8ouaty $nd.loh the 88m I8 lxooutod.' 'Bat
    the smermhip of thr ~ohlolo i8 twforr&'
    9-t raid vohiolohu boon &tit lqirterm&
    in tho.Btato  for th0 current roar.*W8moi
    ua mtnot lddro68.8 of the vendor8end von-
    boa.9 ~Oon8Ider~tlon.~   'State~~lunmo aqubw.e
    *Rngiao atibor.* ‘Ikrr.*   Wodol and rou'm#o.*
    5!ho WI          &all    be IRo?n to by the        VULdO?.
          "3!hoTuQollootoraadthoHIgbaymput-
    uat 8hilinior      to tho 8ppropriato   promooutlng
    dtO?AO~,      lw tti8. ltatOSWIt8 fOWd ti w
    bill  Of Da10 Or w    iti80 OO?ti?iUtOB   lXOOUtO~
    bt anr R0tarf    Publlror other O??iOOh
               "4     porroa who mhall trmrfor a motor
    VOhiOlO         Uld lXOOUtO tthr DUO WjlOllr, Or put-
    1~ ir bUnt,          loada& cmt q  Infoamtlon  that
    18 Wquir.&          to bo ~VU, and 6aB br. &Ton,
 Eononblo            L. R.. Tha,pmon,         Pw.4



           aullh               ltr 0r a almdommnor,    aad rhau
           be     fins&        any mu a o t   lxondiag ‘2toR u @ r o ~’
           ()8c$.w)          -8.




          St0 lboioquotedartiolir nqulm t-0 00pIi8
of l       bill
          or UlO to bo dol$vonb upon the Da10 or a
rotorvehiolo.IlhO  fO~~$kOb)ill    OfltiO i8prO8Or%06
b7 tho 8tdO -War    D@pUtWlt, &lo rapyei th,'bIll     of
8dO        18     ?iluWith
                       i(.
                         t&            lUat~     tU       OmOOtOr   a8 nn dppl$-
ltioa fbr a tmM?Or    Of 1i@0~80~  :math 0f thO8l lk tUt08
)XOTia fo
        O r ?@ I08in OIBO Of Mm-OUDliUi.0.     Uador thO8,
lt8tUtOBth0 ~Odll-at       Of tit10W88 t&O bill oi malo.
                    Wo havo omo?mll luinod                   the O~rtlrlortr
                                                                           of
Tltlr AOt, ~aadTWO lOaOl ui06 that                      thon ii wthiry:
thorr.ln nlatlvm to the traartrr                      sf the osrtiifo8to of
tltlmlpon the ml0 0r a ~potor     vehlolouhiah$8 in ooa-
flirtand $neenml8tmt      dth tho rt+tUtOB eloh roqain
thr Iollvor~    qf a Ml1 of ulo 8
,rpah ‘8 tm8O0ti0n.     Th0nrm      !?il!?b;i%?%t          t&t
UtO8 WO    *,pOOhd,   it i8 tit $OO.UO. 10 ‘hi& l    tat tht   -
hho L+&imlaturr’hu     lmotod  l '11.w8tatUto whlohmbraoon
a. .u41, lb)oot mttor      aa tho bill of ltiO 'Matutor,
rhiohlatitor    Bt+tUtO18 iattiO(lt0 lOTOf thO Bati
mbjoot mattor'to     tho rxdwloa of all q$hor     prior
on*rtuattr:Thlrt l o f np u l b a r boon wo o @ lned bf
tho #WtB                #? ‘thim P t&O.               ”

                    nitw        thr   8UprW     bOt~%Of        amBhth0           OUO
of man            ‘I,             In Ur'ORiniOn
                          Shunbsru,           nittOn br                  fUd60
Whoolor,          raldr

                *BUt’wh#kt&   h DWltdUtO iB it8Ol.i
           OO@ p r dWndm
                      $ hl antir OlM jOOUdt OrutOB
           a a .1 lddro, aad IndrpondmatlXBtOm rO.-
           l
           p r Othe
                d~  lubJ.otuttrr,      if &6 WiVOr-
           88lll' hold td XO&!tiuod.~#\l~@r#@d$.-~,A~rO-
           riow rymtammand law8 ‘+rpootw tha,aam.
           lUbjiOt BhttOt.”
         L. R. -BOX,
lijmorablo                                           p‘&@ s


                    ti balIk#               with uilm p‘rtIouluqw‘tlon,
th, ~88iOnO?~p~8                                     O? mXa8        intb.88~       of
TtiBt         @tiO@           %d          V. k0       gaUlIt      &OttM    oil fb.,
nd 8:w. ui)'l,
             qU0t.k f?W                     th0 ia80 Of bgir8 V.
EbUB;           lkrpWW             OOUTt l
                                         ? %X88;  8 +a‘   55, U

             “;l,BUiBOqUOili’ 8tBttiO. .TOtiBi;ng th0
        libibjoot uttrr  of,the ioraor    91~0    .M     lvl(lad-
        x.tlntondod 88 a 8ubmtltuto     for    h,    although
        it @ Od‘iMM lXD~BB WOrd8 t0 'thatOttrOt.,
        mWt  lDOmt0    t0 T8wti    th0 iOl'¶Wrt0 th8
        lXtOa $
              t 0T&iOh ‘ftil’p ~r iB;O   UW ~VirOa
                                             M
        ‘tiBUDfiid;    80 though a.mbrrquont .rtatuta
        h Bat za uuaant Ia it8 rdvlrIon~top formor
        iu  #at If.,,itWa8 iloar 1 r %nto&dod to pro-
        rodbe t!u oal rptir rhioh mhotrld pirn,       It
        Mpaala the pr                     or mtatuto.*
                    .
                    .sO
                      lOUt ‘l&O qUOkbf?W                              th. -89 Of 6t‘tO
 v. Bowtoa Oil.Oomml88loaof 'Plnr, 194 Bt W'14SE, u
,foll6w8:
                    "?hO Tub fm ~11                     Bittha      that   WhO'a   a
        8ub8oquentJkt~to iheurbr it8 ooakt                                     aat
        it m8 ,lntradedto lmbraoo ln tha ,1‘w
        thg OUbjUt I.8l.tdth,  8uoh rtBtUt., d
        b7 irpli?‘tiOn, FORti .a   tbimpr &@yB FO-
        l&tin&t6   tb 81U.'8ubdrot. .*   .b=XOOt-
        'aOBa,O?at    a0                          i@aOt BWtmVOrhd.    urd
         it $8 8XBOOUBU~                          $0 bit. ~UthO~ti.8 ,&XBU?-
        p#tofit.=
          In diSOU88~     the qui*Ion of fhethar   th0
~fhtiri08t0 of Tltlr~liot in treating rith tho #tram-
i8i 0r'motor +ohlol;s rovori   tho lntlro rubjopt mat-
tor 80 lm to *poti bf.Imlioation     thib&l1 of malo
8tatuto8, a amber O$ 800 e ion8 Of t&, ~,Wtbi$oOtO     Of
Tit10 Am* l~~lmportut to natat
                    ~ik'B4.-Th*                   kin    W0rtIrloa~toof
        l!itlo*
              84~                   l     wr$ttoa Iiutrumoatrbioh
        mar     k        188UO4          80101x      by ma UUd@r th0 ,
        authorltjof tho Dopar%aont, mad uhlobi
        lumt &*a tha ?olluwl~aat8 togothor
        with woh other &ata a8 the                               mpUbWt
        mar     rsqtin             bar        tin0    to. tirr    t
HononbloL. RO ‘I+ollg)*o4
                      WI 0


        lb0 a‘w ‘ad     rem*8? thr puohamrr
                    ‘f 8aloor tran8?oroo
      L lollorat firm                   and
      WI#o W?& U,     lUbBO@Wnt8tiO.
       lhe bo&po.
       Whomotor numbor.
        Tha aorlalnuuborw
        -8 atmibor Of 8ho  11u1~. Rl‘tOBrUmoat-
      888ignOd ahO?& Ud th0 8tBtOOf f88~~0,
      Ithor Inthlm 0T may otbor  dtato.
        %bO,~OB ud tidnS808Ud &awB Of
      1~~8on tho motorvok$;li,  Is e&ronol~lo
                                            ‘3
      k or r800*tion.
        If m lIoa8arm ndatoreh on the mator
      4010,.8@tOtmOatOf BUOhfart+
        A rparofor ,thai      furiof tbr mcor
      :th,wn8r.allurt.hi*a8m.dthpm
                          if"
      Iink in muoh8#‘00Upa WUiDtd th0

                     2ho toaVopartaont* 8aan8
                     Of PUbii@iu&OtrOi'thOm&t0



                     IWorm   Eolllng   or   U8~08lt16
   or any motor&I018 raqulwa to bo ngirtonl
   or lIoon8od       in thI8Btatron an~.hluhway       or
   publio Dl.0.withinth$B 8t‘to,l           xooRt with
   4oZslor*mrota1or aardboanl         llooam~auabor
   thOrOt0lttaohod‘8 aoI DlWidOd b, l&W th8
   OwWr Bhau Uk. ‘~DliOOtiOn            t0 thm bBbatO4
   lgont%atho         muntrof  him 4.aploll~rgon~on
   to b   prororibod      br th, D@ ~‘r tmo nt fo r 8 l8yC
   tiri08t00r titlefor ru0hmotorvOhIo10.~


        "8oo;St.Rwr, d.BigutOd‘8OXLtritti
   thir8tate8bl1, oa tho law dir 18ourdbr
   him, fomrd to t& Dog8rtuont,      mbor nelm-
   trr.aPrORaidpostal,,OO$'i“Of ill rOOOiDt8
   i88UOdby big tO@bsrwith #UOhnld.mBor
   of tltla‘8 ma, ha?0 boon a*1iWWd t0 him
   b tb BOTUd ‘~~~iO8litB     agd tb ~DW)rmt,
   nIthisflvo (5) 4‘yI&tar rrooiVip6     8 h ‘D-
   pli“tI‘~,If 9)Oaiupi8tiQli'tholnot     4p
                                          _t 18
        L. R*, fhol)eOn,
Eonorablo                             p&u@   T




     titiBf&OtOrilY        th 8t
                      BhOWJI  tb lO$ ti?fO    O?B t8
     titb   8hOtt.u iDDUO lhn  i88U0 ~OX%i?iOBtO
    df tit10 md Und              ih. DUO          to   tit#“d&U88        O?
    ~th0 ‘~lia‘ttt ‘8          6iVOJt
                                    i‘ hi8 ‘&'@iUtiOh
             VOO.     8%     RO &Or       whiO1~~~               bo dir-
     gorod Of at 8ubBoquont *ilO UAlOiB th@ ‘Umr
     duigmtrd   la the lrrtI?Ioatooftitlo   ahall
     truw?or        tho    oortirir8to       0r tit18la form             to
    ~bo prororlbod          by the    Depar$wnt          beforo a
    sOtU7 PlpbiiO,
                WhiOh?OTII
                         8hti                            &iOiUdO,
     UOW       8Wh 0th.r       mtt    BP8 ‘8 th0         kD‘~Ut
    ~7   ~OtWIiM,            UC rfil&BVit          t0 tM     OffUt       mt
    ~tho al'grrr  18        tho ouaor of the motor t+iolo,
    and thattkora‘a'.no.1i.M a&qBt   Buohmotor
    vohidlo,lOOp tmuoh ‘8 ‘f, l
                              houfton *ho .a.*
     $i?iOBt~Or t it18 Ub J&Otit10 to 8Uy lotOr
    nhiola  &tall  pa88 or vort.ratllpushtramfor
    ba 80 lxooutod.”
             b * ‘*




             (a) Bat        tho a@~lioatiott lO!Bt‘ti* ‘4
    f&i80or fraudulent*t*toJllealt,
                               br~thatthe
    BppiiOUtth$e f&n&d 00 MlBh mIbOa TOFU-
    tlon ?8qIMBtOd by th. ~p&VtmOn~, Or th‘t thO
    ~8ppliOMt ‘18 no t
                     lntl5lqdt0 thr.f88mOO Of E
    ~oertlrloataor title cm&or thld Amt.
          .(b) %‘t the
    (roWa    to b8liOVO                18 ‘ ltOlU
     or eonwrtod rrhlolo           dm?Ined er
     that the i@BUULOOI?? 8 &%iflOak                          O? hth
    UOtid ‘OOiBtit!ltO 8 *ti   ‘@I@                        th@      rightta
    .owmr ‘ora morlqa600.
         (0) tit&t th0 n&BtntfOP                        O$ thr VOhk.
     atmIld l~O&bd             Or p(lVOkO&
                                nqUiln& -ian ki              8ot boy
EcmoraUoL. R Sk+proa,pago0



              '8.0.II. It 8hallhoroaftor              br unliw-
        ful ior w -run, olthorb hirool?or
        throu& any,a&ont,       to offer I fJr8‘1.         or to
        803.l or to .of?or   ‘I  lOOUTit,   for   any      ob-
        11gat10nanymotorwliolo P.6iBtW.dor
        lIouaod 1~ thin Itatowithoutthrnand thoro
        h‘ViE6flthi8 ~088088i0tt         th.pl'0D.r     l'.OOiDt        .?
        lortiiloato     0r tltloro,vorlng     the   mobor       rohiolo
        lOlfr      oro&
            %eo. 55.ft &all honaftorbr unlawful
       to buy or loquIroan7 titleotbmrthanl'll~n
       Qc a motor tohI roglrtond           or lloo~od in
       thlr Lltato    without   thenmad therebmaudl~
       of the prepuod         ullor the rogl8tr8tIoo ro-
       ldpt aa& lortifio8to        0r titleootoring  tilt.
       partloular     motorrohiolowhIohlhUl, wmn
      .oouumatIoa or tbr puroh~mo, be truuforrod
       UDPPOI)
            auohtom ‘8 U, k prOVldOd            by )hO k-
       partmont.
               Veo~ SS. All *al08u&o In violation
                                                Or
        thf8 ht.8h‘ll b o void mid no titiio
                                           8h.u                    ~‘88
        Util +?i‘DrOViBiOMOf thi.ht h$V. bOOn                        W-
        p1Ld ri$h."
               & znilf818Of the .aboro            qU0t.d    8OOtiOM.jfth‘
Ckrtifloatoor-mite            liot   8horr t&at boron 8nr rotor vo-
IlisleU,   ba iold in %x88, it i8 ~.0088‘~    to obtalm 8
oirtlfioato  of tItl0. 90 obtdn,wuoha 00rtirf08te          it 18
B.0o.W 'to pro*.to tb a+$#.n;t.d PublIo&f.t, th‘t
the applI oant ia th olotual dm8r 0Y tbo motor rohlo~o. ft.
                                                  top3010,     $0~
                                                  %a foa
                                                   k%f.t,.     '
inth the above quoted
T)i.Aot further
muoha trutmfor
in violation
titlO~pUBO8
Eonna-ablo
        1. .J+S-ma,            pagoB




th. tro   fWtPUmSt8    i8 &bOdttiOgolU,          itU,ba      ~Ot0l.

             b thlm lo ‘wo tlo wae rotaa lik to e .oIat   omt
‘?#UUJlktiWl,th‘t        &tie10 ldt%, 84tr“ irqolWI th‘
tM8fOr Of thr n(iBtntiOa WOBipt, 8d th8t tbi8 .#UO
nqulrart       -8  brought forwad lato the Qortlfloato     nor
a$10     Aot in kotlon 58, rvn.      The kgiehtoz,     Ud'mt,
himotor,    1, .wy of, oqparlron 8 loIrloallyput Into
tho now Aoi the ~quIrfmont     0.4 tie tolltory Oft,'bill
lr 8u0.
           ml0   it 11 the opinion of thl8 &opmtrnt
thatit i. a01 UBXO008‘8r7 to &Oliver8 bill Of malo
UpOam,Ul@ oi ‘rotOr WhiOlO, ltfllIa ill Rrob‘bll-
it,,~bBtfi  tbr l6UrtB Of thi88$‘t. &‘OidO th@ qUOBti.On,
th.?. du    bo Ull, VBEdOrBOf lotOr v&10108 WhO Will
aollvor'a bill 0r male to Sholr vondo.8 and .dilhor
tW0 -pi08   Ofth. 81 1t01th.1 .
                              lOWt, t‘X:~6itiOra8
horotoiorr.In moh    0‘8.8 y~~aro‘&iti~t$tatthotu
 l0~0tOr lh OUb h i8ttanibO lCQiOB Or them    or 8tiO
.fa the ma0 maImI  am ha did priorto-t& ~purag. of the
Olrtiiimto    or Int;lo Aot.   wo dmh to point out        that, &m-
Bpik  th18 ih ill motor vohiolo Bali. itj~rillb.            MoOa-
Ur, that therebe 8 ltri8t OOm~li8nOO W'uI'tb              PrO?i‘iOM
0r th0 oiktfrioito or ml0  m.

                                          7.-B   W?, tldJ
                                    aml?mETS                QTRIM
                                    s,    /B/    Riu -ldb.rl
                                                   SlL